Hallam, J.,
dissenting (Chief Justice Brown, concurring in dissent.)
I dissent. In my opinion the incorporation of the city of Nash-wauk should be allowed to stand. We must keep well in mind the difference between mining and agricultural communities. Most of the added territory was under one ownership. It has been treated as a unit. It was all acquired for mining development. Four mines are operated upon it. These all mean settlements. As ore may be discovered and new mines opened it becomes necessary to shift houses and settlements. The location of the population is shifting. The operation of mines in a community gives rise to policing problems over large areas. The operation of mines locates groups of inhabitants, employes and others, in the vicinity, yet some distance away. It is to be expected that the mine itself though uninhabited must bear some of the burden of the municipal government that the incidental population requires.
The inhabitants of the added lands realized these facts and when they prepared to incorporate the village of Cooley, they embraced within it more than 4 square miles of this land though the population was about 300, and though the land included embraced some of the most uninhabitable of the land incorporated in the city of Nash-wauk, and practically all of the property owners, taxpayers, voters and inhabitants of that territory were in favor of village government for the territory.
*551Of course the conduct of the inhabitants of the Cooley territory does not operate as an estoppel. This,is a proceeding between the state and the city of Nashwauk. Yet the views of those directly concerned as to the propriety of inclusion of any given territory within village or city limits is of much moment. State v. Village of Dover, 113 Minn. 452, 130 N. W. 74, 539; State v. Village of Kinney, 146 Minn. 311, 178 N. W. 815. And the further fact remains that the only persons manifesting any keen interest in this controversy are the inhabitants of the Cooley territory on the one hand and of the old village of Nashwauk on the other. The Nashwauk population is as nearly unanimous for the inclusion of these lands into its city as the Cooley population is for their inclusion as a separate village. Both are virtually unanimous for one form or the other of municipal government for at least the whole Cooley territory.
Courts should not be too exacting in requiring that lands within the limits of a city be presently subjected to urban uses. It is well known that there are many creditable cities in the state that could not pass too rigid a test. The capital city of the state has for more than 35 years had an area of approximately 55 square miles. Much of it is still agricultural, grazing and timbered land. It has common farms, dairy farms, and even large tracts of unoccupied lands. It is matter of history that in 1885 more than 30 square miles were added at one time with only a few little clumps of inhabitants on the whole tract, and there was already within the city limits much land unoccupied except for agricultural purposes. There were single farms covering a whole square mile. There was virgin forest not even cut over. There were fair grounds, private race courses and large preserves for private country clubs. Its fauna did not rival that of the Nashwauk country but there were well-known hunting grounds. And some of the increase of area wms made to “forestall” a rival. It probably could not have stood the test now applied, unless by reason of the fact that there was a special act of the legislature, yet no one ever thought it a case for challenge by proceedings in the nature of quo warranto or otherwise. I am opposed to a writ of ouster in this case. I am authorized to. say that the Chief Justice concurs in this dissent. 1